When a vendor sells real estate simply by the description contained on the face of the title papers, he is not accountable for a mistake of fact resting wholly in the mind of the other party as to the location or boundaries. But if he undertakes to point out to the purchaser its location or boundaries, and represents that a stated description covers the lands so designated, he does so at his peril. If he makes a mistake, he must be accountable. When such a mistake prevents a meeting of the minds, rescission will be decreed, even though there was no fraudulent intent, unless the mistake resulted wholly from a lack of that degree of diligence on the part of the purchaser which would be exercised by a person of reasonable prudence under the same circumstances. See Strong v. Lane, 68 N.W. Rep. 765; Equitable Trust Co. v. Milligan, 65 N.E. 1044; Selby v. Matson, 114 N.W. 609, 14 L. R. A. (N. S.) 1210; Bigham v. Madison, 52 S.W. Rep. 1074; Green v. Worman, 83 Mo. App. 568.